IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 95-40536
                           Summary Calendar
                          __________________


WINSTON WAYNE HUCKABY,

                                        Plaintiff-Appellant,

versus

WAYNE SCOTT, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION,

                                        Defendant-Appellee.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:94-CV-998
                         - - - - - - - - - -
                           January 16, 1996
Before KING, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:*

         Winston Wayne Huckaby appeals from the district court's

order dismissing without prejudice his petition for habeas corpus

for failure to exhaust state court remedies.     He argues that his

claim of suppression of the evidence was fairly presented to the

state court and that exhausting state remedies would be futile.

We have reviewed the record and the district court's opinion and

find no reversible error.     Accordingly, we affirm for essentially


     *
          Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-40536
                               -2-

the same reasons given by the district court.   Huckaby v. Scott,

No. 6:94-CV-998 (E.D. Tex. June 14, 1995).

     AFFIRMED.